Citation Nr: 1233063	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-29 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral interstitial fibrosis as due to asbestos exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of June 2008 and April 2010 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Montgomery, Alabama.                 

The Board has reframed the issue of service connection for PTSD as entitlement to service connection for an acquired psychiatric disability to include PTSD, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in June 2012.  A copy of the transcript of that hearing is of record.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

In November 2011, the Veteran filed a claim to reopen his previously denied claim for service connection for a back disability.  Thus, the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


REMAND

With respect to the Veteran's claim for service connection for an acquired psychiatric disability, to include PTSD, in the June 2012 Travel Board hearing, the Veteran testified that he first started going to the Montgomery VA Medical Center (VAMC) in 1982.  According to the Veteran, at that time, he was told that he had "bad nerves."  He reported that he had been going to the Montgomery VAMC ever since.  

The Board notes that while the evidence of record includes outpatient treatment records from the Montgomery VAMC, there are no records prior to 2007.  Inasmuch as the VA is on notice of the existence of additional records, these records should be obtained prior to any further appellate review of this case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see generally Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Board also notes that the Veteran has reported that he is receiving disability benefits from the Social Security Administration (SSA).  In this regard, it appears that the SSA records have been associated with the claims file.  However, the evidence of record is negative for the administrative decision by SSA (what was the final decision of SSA).  Thus, upon remand, such must be obtained and associated with the claims folder.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).   

In regard to the Veteran's claim for service connection for bilateral interstitial fibrosis, the Veteran contends that during service, he was exposed to asbestos which caused him to later develop interstitial fibrosis.  He notes that he was stationed at Fort Benning in Georgia, Fort Leonard Wood in Missouri, and Henry Kaserne in Munich, Germany, and that all of those bases had asbestos in their buildings and barracks.  In addition, the Veteran maintains that due to his Military Occupational Specialty (MOS) as a wheel and tract vehicle mechanic, he was exposed to asbestos from break dust while repairing cars.  He reports that he also had to shovel coal into furnaces and that the boilers were lined with asbestos.  According to the Veteran, he did not wear a mask when he was shoveling coal.  

In support of his claim, the Veteran submitted a November 2001 private medical statement from L.C.R., who was Board Certified in Internal Medicine and Pulmonary Disease.   In the statement, Dr. R. indicated that the Veteran's x-ray film, dated in October 2001, showed irregular opacities in the lower lung zones, bilaterally.  Dr. R. noted that with the Veteran's significant occupational history of exposure to asbestos dust, those findings were consistent with the diagnosis of bilateral interstitial fibrosis due to asbestosis.  

The Veteran's service records confirm that his MOS was as a general vehicle repairman.  The records also confirm that he was stationed at Fort Benning, Fort Leonard Wood, and Henry Kaserne Army Base.   

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting asbestos exposure.  The date of this amended material is December 13, 2005.  The Court has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).

Given the Veteran's description of his duties during service, the Board finds the Veteran's MOS as a general vehicle repairman may have involved exposure to asbestos.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (f). 

In October 2011, the Veteran underwent a VA examination that was conducted by a nurse practitioner.  At that time, the Veteran had a chest x-ray taken which was reported to be normal.  Thus, although the nurse practitioner discussed the October 2011 x-ray report, and noted that the Veteran's last several chest x-rays did not reveal any asbestosis related disease, she did not address the November 2001 private medical statement from Dr. R. in which he stated that x-ray reports showed that the Veteran had bilateral interstitial fibrosis due to asbestosis.  Therefore, because it is unclear if the Veteran has an asbestos-related pulmonary disability, the Board finds that a new VA examination, as specified in greater detail below, should be performed.  38 C.F.R. § 3.159.

In VA Form 21-0820, Report of General Information, dated in December 2009, it was noted that the Veteran wanted to file a claim for service connection for asbestosis.  However, it appears that the Veteran filed a claim for service connection for asbestosis prior to December 2009.  In the Veteran's initial VA Form 21-526, Veteran's Application Form Compensation and/or Pension, dated in April 2007, in response to the question of whether he had been exposed to asbestos, he responded "yes."  In addition, he noted that he had mesothelioma due to his in-service asbestos exposure.  

Subsequently, he submitted the November 2001 private medical statement from Dr. L.C.R.  In the statement, although Dr. R. referred to the Veteran's occupational history of exposure to asbestos, it is not clear if such history was a reference to the Veteran's period of active service, or his post-service employment.  

It appears, based on the date of this medical statement and its content, that this medical report had no connection with the Veteran's claim for compensation by VA (which was filed many years after the 2001 report) and a review of this record clearly indicates that it appears to have been obtained by the Veteran to support another claim with another organization.  The Board wants pertinent information regarding this other claim.

In a private disability evaluation report, dated in August 2004, it was noted that the Veteran was self-employed for many years doing heating and air conditioning.  Thus, in light of the above, it appears that the Veteran may have filed a claim with another organization for asbestosis due to post-service exposure to asbestos.  This would be pertinent information and as such, needs to be obtained if available.     

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of any decision(s) regarding the Veteran's claim for disability benefits.  If these records are not available, or do not exist, it should be so indicated in the record. 

2.  Request copies of the outpatient treatment records from the Montgomery VAMC from 1982 to 2006.  All records received should be associated with the claims file.  If these records are not available, or do not exist, it should be so indicated in the record. 

3.  Contact the Veteran and ask him to provide any information about other claims that he has filed for asbestosis or disability due to asbestos exposure.  Records regarding this claim should be submitted by the Veteran. 

4.  Schedule the Veteran for a VA examination with a pulmonary specialist.  The claims file and a copy of this remand must be provided to the pulmonary specialist and he or she must indicate review of these items in the examination report.  The examiner should specifically review the November 2001 private medical statement from Dr. L.C.R., in which he diagnosed the Veteran with bilateral interstitial fibrosis due to asbestosis, and the October 2011 VA examination report.  The examiner must also obtain the Veteran's military and employment history.  All necessary special studies or tests are to be accomplished, to include x-rays if deemed necessary.    

After a review of the examination findings and the entire evidence of record, the examiner should render an opinion on the following: 

(a) What pulmonary diseases does the Veteran currently have?

(b) Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran has asbestosis?

(c) Is it at least as likely as not (50 percent or greater degree of probability) that any lung disease that is currently present, to specifically include interstitial fibrosis and/or asbestosis, began during service or is due, at least due in part, to any incident of active duty, to include exposure to asbestos?

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner is also requested to provide a rationale for any opinion expressed.  

6.  The RO must then review and re- adjudicate the issues on appeal.  If any such action does not resolve each claim to the Veteran's satisfaction, the RO must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


